Citation Nr: 0613931	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to July 
1969, from September 1976 to September 1978, and from January 
1982 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) in Hartford, Connecticut, 
which denied the benefit sought on appeal.  The veteran's 
claim was thereafter transferred to Wilmington, Delaware RO.


FINDING OF FACT

During his active duty in the Navy, the veteran did not serve 
within Vietnam (rather, he had service in deep-water vessels 
offshore of Vietnam), and he was not exposed to Agent Orange 
in service; his current diabetes mellitus began years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service records show that the veteran served in the Navy and 
his DD 214, Certificate of Release or Discharge From Active 
Duty, does not show Foreign Service or that the veteran was 
on land in Vietnam at any time.

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes.  The veteran's July 1969 
separation examination showed the endocrine system was normal 
and urinalysis was negative for sugar or albumin.

VA treatment records dated in March 2002 show that the 
veteran reported he was diagnosed with diabetes mellitus a 
few months earlier.

At his September 2002 VA examination, the veteran reported 
that he was on an ammunition ship and was in Da Nang Harbor 
and China Beach and presumed he had Agent Orange exposure.  
It was noted that the veteran was diagnosed with diabetes 
mellitus in February 2002.

The Personnel Information Exchange System (PIES) was only 
able to verify the veteran's service in the waters offshore 
of Vietnam.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim of service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, including diabetes mellitus any time after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

The veteran's primary contention is that his diabetes 
mellitus should be service connected because his ships were 
docked in Vietnam and he was exposed to Agent Orange; 
however, no substantive documentation has been provided for 
such visits.

The VA reiterated its position that service in deep-water 
naval vessels offshore of Vietnam (as opposed to service 
aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of 
Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 
2001).

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served in a deep-water ship off the coast of 
Vietnam, and thus the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
diabetes, does not apply to his case.  Furthermore, there is 
no credible evidence that he was actually exposed to Agent 
Orange while offshore.  Consequently, service connection may 
not be granted under the Agent Orange provisions of the law.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes.  There is no medical 
evidence of a diagnosis of diabetes until 2002, many years 
after separation from service.

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


